Citation Nr: 1001962	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  03-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a metabolic 
disability.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to February 
1974.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of December 2001 and August 2002 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina denied 
service connection for diabetes mellitus and a metabolic 
disability and the reopening of a claim for service 
connection for sleep apnea.  

The Veteran and his spouse testified in support of these 
claims during a videoconference hearing held before the 
undersigned in September 2004.  

In November 2004, the Board reopened the claim for service 
connection for sleep apnea and then remanded it on its merits 
along with the other claims on appeal to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The 
Board again remanded these claims to the RO via AMC in July 
2008.  


FINDINGS OF FACT

1.  Sleep apnea is related to the Veteran's active service.

2.  Diabetes mellitus is related to the Veteran's active 
service.

3.  The Veteran does not currently have a metabolic 
disability.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  A metabolic disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to the sleep apnea and diabetes mellitus appeals, 
further assistance is unnecessary to aid the veteran in 
substantiating those claims.  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103(a), (West 2002); 38 C.F.R. § 
3.159(b) (2009).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Notice must be provided a claimant prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-
20 (2004).  Where notice was not mandated at the time of the 
initial RO decision, it is not error to provide remedial 
notice after such decision. Id. at 122-24.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated July 2001, August 2001, March 2002, 
April 2002, September 2002 and October 2007.

These letters told the Veteran what evidence was needed to 
substantiate the claim for service connection, what evidence 
VA would obtain, and what evidence he was responsible for 
obtaining. 

The October 2007 letter did not specify the claim for which 
the notice was being provided, but it did give the Veteran 
all necessary information on disability ratings and effective 
dates.  Hence the Veteran should have understood from the 
notice what was required.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to sign enclosed forms authorizing the release of his 
treatment records provided he wished VA to obtain such 
records on his behalf.  

Much of this notice was provided after the initial 
adjudication of the claim.  The timing deficiency was cured 
by readjudication of the claim in supplemental statements of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the Veteran 
identified as being pertinent to his claims, including 
service and post-service treatment records and information 
from the Social Security Administration (SSA).  

VA did not afford the Veteran an examination or obtain a 
medical opinion in support of his claims for service 
connection for a metabolic disorder, but such an examination 
or opinion is not required in this case.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that indicate that a current disability 
may be associated with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As discussed below, there is no competent and credible 
evidence of a current metabolic disorder.  Hence an 
examination is not necessary.

II.  Analysis of Claims

According to the Veteran's written statements and hearing 
testimony, the Veteran believes that sleep apnea results 
from, or is aggravated by, an in-service nasal fracture or 
in-service obesity, the latter of which resulted in his 
discharge.  He also contends that he has diabetes as a result 
of the obesity, and the obesity results from a metabolic 
disability, which initially manifested during service and 
necessitated six months of hospitalization prior to 
discharge.  He reports that he has been overweight all of his 
life, including during service, and since his discharge 
therefrom.      

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Under the current version of 38 C.F.R. § 3.310, VA will not 
concede such aggravation unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation and by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The RO will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (rating schedule) and 
determine the extent of aggravation by deducting the baseline 
level of severity as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(a) (2009).

When the Veteran filed his claim, 38 C.F.R. § 3.310 did not 
requires such evidence.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The new version of 38 C.F.R. § 3.310 has potentially 
retroactive effects and the old version of the regulation 
will be applied in this decision.

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); competent evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Sleep Apnea

Post-service medical documents, including VA and private 
treatment records dated since 1994 and reports of VA 
examinations conducted in April 1997, May 1997, August 2001 
and August 2005, confirm that the Veteran currently has sleep 
apnea.  The question is thus whether this disability is 
related to the Veteran's active service.   

According to his service treatment records, the Veteran once 
reported sleeping difficulties, but secondary to nervousness, 
and no medical professional diagnosed sleep apnea.  As 
alleged, however, he received treatment for a nasal injury, 
after which medical professionals noted an old fracture and 
present clinical fracture, not shown on X-rays, and obesity.  
During treatment visits for obesity, medical professionals 
did not note any metabolic disability.  In January 1974, 
after being discharged from a hospital weight reduction 
program, the Veteran's treating physician noted that the 
Veteran had no obvious glandular problems.  Thereafter, at 
269 pounds, the Veteran was discharged from service based on 
obesity.

It appears that, from 1974, when the Veteran was discharged, 
to the late 1980s, he did not report sleeping difficulties 
other than in the context of mental health problems and no 
medical professional diagnosed sleep apnea.  Allegedly, 
during this time period, the Veteran remained overweight.  In 
1994, a private physician diagnosed sleep apnea.  Since then, 
the Veteran has received regular treatment for this 
condition. 

Multiple medical professionals have addressed the etiology of 
the Veteran's sleep apnea.  In April 1997, during a VA nose 
and sinuses examination, one such professional, a VA 
examiner, linked sleep apnea to the Veteran's rather massive 
obesity.  In May 1997, during a VA neurological examination, 
another VA examiner linked the Veteran's sleep apnea to 
morbid obesity or excess weight (350 pounds at that time).  

During an August 2001 VA nose, sinus, larynx and pharynx 
examination, another VA examiner, an ear, nose and throat 
specialist, linked the Veteran's sleep apnea primarily to his 
markedly overweight status.  In August 2001, during a VA 
neurological examination, a VA examiner linked the Veteran's 
sleep apnea to obesity and an airway passage obstruction.  

In August 2005, the same examiner amended his opinion based 
on the August 2001 opinion of the ear, nose and throat 
specialist and found that the in-service nose injury and 
consequent nasal septal defect did not contribute to the 
Veteran's sleep apnea and that such condition resulted 
entirely from obesity.  He further found that, if the Veteran 
successfully completed a weight loss program, the sleep apnea 
would resolve completely.  

These opinions are consistent in that they all relate the 
Veteran's sleep apnea to obesity, which initially manifested 
in service and, as alleged, resulted in the Veteran's 
discharge.  Since service, the Veteran's weight struggle has 
become chronic.  Medical evidence of record confirms such 
struggle not only during service, but since 1990.  According 
to the Veteran, he too struggled from 1975 to 1989, but 
remained overweight.  By the 1990s, his obesity led to other 
medical conditions, including sleep apnea.  The Board thus 
finds that the sleep apnea is related to the Veteran's active 
service, or more specifically, to his in-service obesity.  
While the Veteran has reported, at times, a lifelong history 
of obesity, the service medical records do not show findings 
of obesity until well after he was accepted for service and 
enrolled on active duty.  The record is in at least equipoise 
on the question of whether the obesity began in service.  See 
38 U.S.C.A. § 1111 (West 2002) (Veterans are presumed to have 
been in sound condition when accepted for service except for 
defects noted on examination for service entrance or where 
clear and unmistakable evidence shows the condition pre-
existed service and was not aggravated).

Based on the foregoing finding, the Board concludes that 
sleep apnea was incurred in service.  The evidence in this 
case supports the Veteran's claim.  

B.  Diabetes Mellitus

Post-service medical documents, including VA and private 
treatment records dated since 1997 and reports of VA 
examinations conducted in May 1997 and August 2001 confirm 
that the Veteran currently has diabetes mellitus.  The 
question is whether this disability is related to his active 
service.   

The service treatment records contain no findings referable 
to diabetes.  Rather, diabetes was first identified in 1997.  
Thereafter, physicians spoke of the diabetes in conjunction 
with the Veteran's obesity and indicated that, if the Veteran 
lost weight, he might not have diabetes.  

No medical professional has specifically related the 
Veteran's diabetes mellitus to active service.  However, 
there is a significant amount of literature relating diabetes 
mellitus to obesity.  See How Obesity Increases The Risk For 
Diabetes, SCIENCE DAILY, June 22, 2009, available at 
http://www.sciencedaily.com/releases/2009/06/090621143236.htm
; Obesity and Diabetes in the Developing World - A Growing 
Challenge, 356 THE NEW ENGLAND JOURNAL OF MEDICINE, Jan. 18, 
2007, at 213-215, available at 
http://www.content.nejm.org/cgi/content/full/356/3/213.  
Based on this literature and the fact that the Veteran 
received treatment during, and was discharged from, service 
for obesity, the Board finds that diabetes mellitus is 
related to the Veteran's active service.  In light of this 
finding, the Board concludes that diabetes mellitus was 
incurred in service.  The evidence in this case supports the 
Veteran's claim.  

C.  Metabolic Disability

The Veteran's service treatment records do not show the 
presence of a metabolic disability.  As previously indicated, 
from December 1973 to January 1974, the Veteran was 
hospitalized for the purpose of participating in a weight 
reduction program.  The report of that hospitalization, 
contrary to the Veteran's assertion, does not refer to a 
metabolic disorder and, in fact, one medical professional 
noted that there were no obvious glandular problems present.  

Since discharge, the Veteran has received treatment for 
multiple medical complaints, including an inability to 
maintain a satisfactory weight, and been diagnosed with 
obesity.  He has also undergone multiple VA examinations.  
During treatment visits and VA examinations, however, no 
medical professional diagnosed a metabolic disability, 
including one associated with the obesity.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the Veteran has not submitted any evidence 
corroborating his assertions that he has a metabolic 
disability.  

Lay assertions may be considered competent evidence of a 
current disability, in some cases.  This occurs when: (1) the 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

The Veteran is competent to state that he struggled with 
weight for decades, but he does not possess a recognized 
degree of medical knowledge to attribute this struggle to a 
metabolic disorder.  His reports, therefore, do not 
constitute competent evidence of a metabolic disorder.  The 
Board thus finds that the Veteran does not currently have 
such a disability.  Based on this finding, the Board 
concludes that a metabolic disability was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the benefit-of-the-doubt rule is not 
for application.  Rather, the preponderance of the evidence 
is against the claim, and it is denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for sleep apnea is granted.  

Service connection for diabetes mellitus is granted.

Service connection for a metabolic disability is denied.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


